Citation Nr: 9905510	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1996, for the award of additional compensation for the 
veteran's dependent two children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1989.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  When the veteran applied for VA compensation benefits, he 
listed his two sons as dependents.

3.  Upon receipt of the veteran's claim, the RO attempted to 
obtain the veteran's service record jacket.  However, the RO 
was unsuccessful and did not try to recover his records even 
after he was awarded VA compensation benefits.

4.  The veteran was awarded VA compensation benefits in 1989; 
he was not given credit for two dependents.

5.  In 1996, after the veteran submitted copies of his 
children's birth certificates and their social security 
numbers, he was awarded VA compensation benefits for 
dependents.  The effective date of the award was September 1, 
1996.  


CONCLUSION OF LAW

Entitlement to additional disability compensation for two 
dependent children is warranted, effective July 29, 1989, the 
day in which benefits were awarded to the veteran.  38 C.F.R. 
§§ 3.159, 3.209, and 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active duty service from 1974 to 1989.  After 
his discharge from the US Army, he submitted a claim for VA 
benefits.  VA Form 21-526, Veteran's Application for 
Compensation or Pension, July 28, 1989.  On his application, 
he listed two children as his dependents.  One son was born 
in 1980 and the other in 1981; both were identified as living 
with the veteran.  Block 19A, 19B, and 19C, VA Form 21-526, 
Veteran's Application for Compensation or Pension, July 28, 
1989.  

Following receipt of the application for benefits, the RO 
requested from the National Personnel Records Center (NPRC) a 
copy of the veteran's service and medical records.  VA Form 
21-3101, Request for Information, August 11, 1989.  A form 
letter was returned to the RO in January 1990.  In that 
letter, NPRC informed the RO that the veteran's military 
records were en route to the National Archives and Records 
Administration, 9700 Page Boulevard, St. Louis, Missouri 
63132.  The RO was requested to resubmit its request to the 
National Archives and Records Administration ninety days from 
receipt of the form letter.  The claims folder indicates that 
such a request was not accomplished.

After reviewing the veteran's service medical records and the 
results of a VA medical examination, service connection for 
five different conditions was awarded.  VA Form 21-6796, 
Rating Decision, November 9, 1989.  A combined disability 
evaluation of 30 percent was assigned.  The veteran was 
notified of this decision in a letter dated December 6, 1989.  
The RO further informed the veteran that:

You may be entitled to additional 
compensation benefits for your 
dependents.  It is shown that you have 
two dependent children and if you wish to 
have them added to your compensation 
account, you need to furnish certified 
copies of their birth certificates.  To 
be certified they must contain the raised 
seal or official stamp of the clerk of 
court or custodian of public records.

The veteran failed to respond to the December 1989 letter, 
and his dependents were not included in his VA compensation 
benefits.  

In August 1996 the veteran forwarded to the RO a completed VA 
Form 21-686C, Declaration of Status of Dependents.  On that 
form, the veteran listed his two sons as his dependents.  He 
included their names, social security numbers, and dates of 
birth.  In the remarks section of the form, the veteran 
wrote:

I am a single father with sole 
responsibility for my two teenage boys.  
I am a 30% disabled veteran and my 
dependents are not receiving any 
entitlements from the VA disability 
check.  Since I have been enrolled in the 
program, my dependent boys should have 
been on my monthly entitlements.  I would 
like this error to be corrected from the 
beginning of my enrollment of the 
disability program.  Any or all monies, 
due to this error, please forward them to 
me at my home address.

He also provided certified copies of their birth 
certificates.  As a result of the information provided by the 
veteran on the form, the veteran's two sons were added to his 
VA benefits, and a letter informing him of said action was 
sent August 27, 1996.  The date that entitlement arose, per 
the RO's letter, was noted to be September 1, 1996.  Upon 
receiving the letter, the veteran appealed the assignment of 
September 1, 1996, date saying that it should be retroactive 
to the date in which benefits were originally assigned.

In this case, the Board initially notes that a determination 
as to whether the appellant has submitted a well-grounded 
claim need not be addressed.  The well-grounded concept 
applies to the character of the evidence presented by a 
claimant.  Here, there is no dispute as to the evidence, but 
only to the law and its meaning.  As such, the well-grounded 
concept is not applicable.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

If a veteran is entitled to disability compensation benefits 
and his or her disabilities are rated not less than 30 
percent, he or she is entitled to additional compensation for 
any dependents.  38 U.S.C.A. § 1115 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.4(b)(2) (1998).  This law became effective 
October 1, 1978. Pub. L. No. 95-479.  The term "dependent" 
includes a veteran's child.  38 U.S.C.A. § 1115(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.4(b)(2) (1998).  The term 
"child" means an unmarried person who is under the age of 
eighteen, and who is either a legitimate or illegitimate 
child of the veteran.  38 U.S.C.A. § 101(4) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.57 (1998).  The VA is required to 
accept a veteran's written statement as proof of birth of a 
child, provided the statement contains the birth date, the 
birth place, the full name of the child, the relationship of 
the child to the veteran, and if the child does not reside 
with the veteran, the name and address of the person who has 
custody of the child.  38 C.F.R. § 3.204(a) (1998).  If, 
however, there is a question as to veteran's relationship 
with the child, the VA may require further proof of their 
relationship.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.204(a)(2), 3.209, 3.210 (1998).

In general, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).  Specifically, the 
effective date of an award of additional compensation for 
dependents is the latest date of one of the following dates: 

(1)  the date of the claim, that is, the 
date of the birth of the veteran's child, 
if evidence of the event is received 
within one year of the event, or the date 
notice is received of the dependent's 
existence, if evidence is received within 
one year of the VA's request, 

(2)  the date dependency arises, or 

(3)  the effective date of the qualifying 
disability rating, provided evidence of 
dependency is received within one year of 
notification of such rating action or the 
date of commencement of the veteran's 
award. 

38 U.S.C.A. § 5110(f), (n) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.401(b) (1998).  The payment of monetary benefits 
based on an original or reopened claim begins the first day 
of the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5111(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.31 (1998).

If a claimant submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.158(a) 
(1998).  The law thus imposes an affirmative duty on the VA 
to assist claimants in understanding how to file for VA 
benefits, including the filing of any necessary evidence.  
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  If the VA 
requests evidence, including the Social Security numbers for 
dependents, but such evidence is not furnished within a year 
of the notification, the claim is deemed abandoned, and no 
benefits may be paid or furnished based upon the application.  
38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.204(a)(1), 3.216, 3.158(a) (1998).  The law 
thus imposes on the claimant the responsibility of 
cooperating with the VA in gathering any evidence necessary 
to prosecute the claim.  Morris, 1 Vet. App. at 264.  After 
the expiration of the one-year period, further action will 
not be taken unless a new claim is received.  38 C.F.R. § 
3.158(a) (1998).  If entitlement to the benefits sought is 
established after the expiration of the one-year period based 
on submission of the requested evidence, payment of the 
benefits may not commence earlier than the date of filing of 
the new claim.  Id.

However, 38 C.F.R. § 3.159(a) (1998) also says that ". . . 
the Department of Veterans Affairs shall assist a claimant in 
developing the facts pertinent to his or her claim."  
Additionally, if there is information in the claim that 
indicates or is sufficient to identify and locate evidence 
that is in the custody of the VA or another federal agency, 
and said evidence is necessary to complete the claim, the VA 
has a duty to assist the veteran in obtaining that 
information.  38 C.F.R. § 3.159(b) (1998).  

The veteran's children were born while he was in service.  
They were born in 1980 and 1981 - he was in the US Army from 
1974 to 1989 without a break in service.  The sons would have 
been considered dependents and eligible for military 
dependents' benefits.  To be named dependents, the veteran 
would have submitted, to the appropriate unit administrative 
personnel, the children's birth certificates and their social 
security numbers.  Once these proofs were provided, the 
interested individuals would have been included as dependents 
in the veteran's service record book, and they would have 
been entitled to dependents' benefits.  Therefore, proof of 
dependency was in the veteran's service records, and the RO 
knew of this information and its location.

There is no question that upon filing for veteran's benefits, 
the veteran did not file a certified copy of his sons' birth 
certificates.  Nor did he provide to the RO his sons' social 
security numbers.  Yet, a different branch of government did 
have that information - it was located in the veteran's 
service personnel file that was controlled by the Department 
of the Army and/or the National Personnel Records Center.  
Pursuant to 38 C.F.R. §§ 3.204 and 3.209 (1998), the 
information contained in the veteran's service records would 
have been sufficient proof of dependency.

The record reflects that the RO initially attempted to obtain 
the veteran's service records.  However, when NPRC informed 
the RO that the service records were not yet available, and 
that the RO should reapply for those records, the RO did 
nothing.  It did not again request the records from NPRC.  It 
did not inform the veteran that those records were 
unavailable.  Moreover, the RO failed to tell the veteran 
what it needed after being told that the records were 
inaccessible.  It did not fulfill its duty to assist the 
veteran in obtaining the records that were in the custody of 
another government agency.  In other words, it breached its 
duty to assist the veteran with his claim.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); White v. Derwinski, 1 
Vet. App. 519, 521 (1991) (same).  

That is, the duty to assist arose when the appellant referred 
to his children in his application for benefits, and it was 
not nullified by the appellant's purported failure to provide 
birth certificates and social security numbers since it was 
the VA's duty to obtain the evidence in view of its relevance 
to proper adjudication of the claim.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds, in 
accordance with Caffrey, that the VA's failure to assist the 
veteran in obtaining his personnel records from NPRC was a 
breach of duty to assist the veteran in developing all of the 
facts pertinent to his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991) [ex parte proceedings and 
paternalism]; 38 C.F.R. §§ 3.103(a) (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Hence, since the RO did not abide by 38 C.F.R. § 3.159(b) 
(1998), the Board finds that the veteran should have been 
awarded disability compensation for two dependent children 
effective July 29, 1989.  The veteran's request for an 
earlier effective date for the awarding of dependents' 
compensation benefits is granted.


ORDER

Entitlement to additional disability compensation for two 
dependent children, effective July 29, 1989, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

